Citation Nr: 0843149	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  02-14 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for a disability manifested 
in all joints, including neuropathy, rheumatoid arthritis, 
and degenerative joint disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1982 to September 
1983, with subsequent periods of active duty for training and 
inactive duty for training.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied the benefit sought on 
appeal.  
			
The issue on appeal was previously remanded by the Board in 
November 2003 and November 2005, and then denied by the Board 
in a May 2007 decision.  The veteran appealed the May 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2008 Order, the Court remanded 
the matter back to the Board for development consistent with 
the parties' Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is necessary in order to comply with the parties' 
Joint Motion for Remand as ordered by the Court in August 
2008.

The Court remanded this matter on two grounds.  First, it 
found a VA examination must be afforded to the veteran.  
Although the veteran has undergone one VA examination and 
examiner found no systemic disability, the Court found this 
deficient because neuropathy of the veteran's hips 
individually was not addressed.  Accordingly, a VA 
examination which includes an assessment of the veteran's 
hips must be provided.

In addition, a remand is required in order to obtain records 
for the veteran's service in the National Guard.  The Court 
noted that the Office of the Tennessee Adjutant General 
recently reported that the veteran's records may be out of 
state and suggested the AMC contact the veteran in order to 
ascertain in which state his records may exist.  As noted by 
the Court, this follow-up development was not accomplished.  
Further attempts must be made to obtain these records.

The Board notes that during the pendency of this appeal the 
Court issued Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which requires that notice be provided concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Complaint notice is required in 
this regard.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with proper notice 
of the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claim on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	Afford the veteran a VA examination to 
ascertain the 
nature and etiology of his systemic joint 
condition, which may include neuropathy, 
rheumatoid arthritis, and degenerative 
joint disease.  Make specific findings as 
to each joint involved, particularly the 
veteran's hips.

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's current joint condition(s) 
had its onset during service or is in any 
other way causally related to his active 
service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

3.  Pursuant to the September 12, 2006 
letter from the Tennessee Adjutant 
General, contact the veteran and ask him 
to which state he was transferred after 
Tennessee.  Thereafter, complete any 
necessary development in an effort to 
obtain the veteran's Tennessee National 
Guard records.  Fully document all 
efforts completely for the record.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remain denied, issue to 
the veteran a supplemental statement of the case, and afford 
the appropriate period of time within which to respond 
thereto.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




